DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 4/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feider (US 2009/0090444).
Regarding claim 1, Feider discloses a tire comprising a first main groove 40, a second main groove 48, an outer land region 31, a center land region (any one of 32-35), and an inner land region 36. The outer land region is larger in width than the other land regions (see [0040] and width ratio table). The center land region is provided with sipes that completely cross the center land region. Examiner notes that "between" allows for additional land regions/grooves between the inner/outer main grooves and/or tread edges.
Alternatively, groove 46 reads on the claimed second main groove with land 35 as an inner land region. 
Regarding claim 3, land 32 is disclosed as having a width ratio that is typically about 1.3 and inner land is disclosed with width ratio that is typically about 1.3 (see table below [0040])--this gives a center land region width that is 1.0 times the width of the inner land region. 
Regarding claim 4, the sipes of lands 32 and 33 are curved.
Regarding claim 7, sipes 52 extend from the main groove and terminate within the outer land region.
Regrading claim 9, Examiner notes when groove 46 is the second main groove and land 35 is the inner land region, sipes 98 completely cross the inner land region.
Regarding claim 10, there are not vertical narrow grooves.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomida (US2015/0367684) in view of Morishita (JP2002-225511, with English machine translation).
Regarding claims 1 and 2, Tomida discloses a tire having tread portion with first main groove 2a, a second main groove 2b, an outer land region 3b on left, a center land region 3a, and an inner land region 3b on right (see Fig. 16). The center land region is provided with a plurality of first sipes each completely crossing the land region (see lug grooves 5 which have widths of 0.4 to 1.5mm--these being conventional sipe widths; [0062-0063]).
Tomida does not disclose the outer land region as having a width greater than the center and inner land regions; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outer land region with larger width since Morishita, similarly directed towards a tread pattern, teaches configuring the outer land with width of 35 to 45% of the total ground contact width of the tire so that there is less damage, deformation, and wear during extreme load movement ([0004,0014]), said range lying within the claimed range of claim 2.
Regarding claim 8, the inner land region is provided with inner lateral grooves 6 that terminate within the land region (see Fig. 16; [0006]).
Regarding claim 10, there are no vertical grooves.

Claims 1, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakizono (US 2017/0253090) in view of Kanamura (US 2019/0152268).
Regarding claim 1, Wakizono discloses a tire with tread portion comprising a first main groove (see groove 4 on one side), a second main groove (see groove 4 on other side), an outer land portion, a center land portion, and an inner land portion (see shoulder lands 12 and center 10). Examiner notes that the recitation of "between" does not preclude additional lands/grooves between the first/second main grooves or main groove and tread edge. The center land region is provided with a plurality of first sipes each completely crossing the center land region (see sipes 15). 
Wakizono does not disclose the width of the outer land region as larger than the tire axial width of the center and inner land regions. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the outer land region as larger than the other land regions since Kanamura, similarly directed towards a tire tread, teaches configuring the width W4b of the outboard shoulder land portion as larger than the widths of the other land portions to suppress reduction in rigidity and suppress decrease in cornering power ([0067-0068]).
Regarding claim 4, sipes 15 are curved (Fig. 1).
Regarding claim 5, second sipes that completely cross the outer land portion are provided (see shoulder sipes 45).
Regarding claim 6, the number of second sipes (shoulder sipes 45) is smaller than the number of first sipes (sipes 15).
Regarding claim 9, the inner land region is provided with fourth sipes each completely crossing the inner land region (shoulder sipes 45 on other shoulder).
Regarding claim 10, the land portions are not provided with a vertical narrow groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C DYE/Primary Examiner, Art Unit 1749